Appeal from judgment, Supreme Court, New York County (Carol Berkman, J.), rendered September 14, 2005, convicting defendant, upon his plea of guilty, of criminal possession of stolen property in the fourth degree, and sentencing him to a term of one year, held in abeyance pending receipt of a supplemental appellant’s brief, the motion by assigned counsel to be relieved denied without prejudice to renewal, and assigned counsel is directed to serve a supplemental brief within 60 days of this Court’s order.
Counsel submitted a brief pursuant to People v Saunders (52 AD2d 833 [1976]), which makes no mention of the summary denial of defendant’s motion to suppress evidence. Accordingly, counsel is directed to investigate that issue and file a supplemental brief addressing whether the denial of the motion presents any nonfrivolous issues that should be considered on appeal (see People v Diaz, 127 AD2d 511, 512 [1987]). Concur—Mazzarelli, J.P., Sullivan, Buckley, Sweeny and Catterson, JJ.